  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 1 of 17 PageID #:6392




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ARTURO DeLEON-REYES,                                )
                                                     )
              Plaintiff,                             )   1:18 Civ. 1028
                                                     )
              v.                                     )   Hon. Steven Seeger
                                                     )   District Judge
 REYNALDO GUEVARA, et al.,                           )
                                                     )   Hon. Sunil R. Harjani
              Defendants.                            )   Magistrate Judge
                                                     )


 GABRIEL SOLACHE,                                    )
                                                     )
              Plaintiff,                             )   1:18 Civ. 2312
                                                     )
              v.                                     )   Hon. Steven Seeger
                                                     )   District Judge
 CITY OF CHICAGO, et al.,                            )
                                                     )   Hon. Sunil R. Harjani
              Defendants.                            )   Magistrate Judge
                                                     )

                    PLAINTIFFS’ JOINT RESPONSE TO DEFENDANTS’
                   JOINT MOTION TO QUASH PLAINTIFFS’ SUBPOENAS

       Plaintiffs Arturo DeLeon Reyes and Gabriel Solache, though their counsel, respectfully

submit this response to Defendants’ joint motion to quash Plaintiffs’ subpoenas, stating in

support as follows:

                                       INTRODUCTION

       Plaintiffs issued four subpoenas to nonparties seeking information that is directly relevant

to their allegations, their development of 404(b) evidence, and their Monell claims. Specifically,

they issued subpoenas to the FBI, the United States Attorney’s Office, and the CCSAO, who

have documents and communications related to Defendant Guevara’s former coworkers Joseph


                                                 1
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 2 of 17 PageID #:6393




Miedzianowski and John Galligan, both of whom Guevara worked with, and both of whom went

to federal prison for crimes committed while they were working with Guevara. Plaintiffs also

issued subpoenas to the Department of Justice seeking the information collected during the DOJ

investigation into Chicago Police Department’s patterns and practices that led to officer

misconduct.

       Defendants object largely because they do not think this information is relevant, but they

have no standing to raise this objection because they are not the subpoena recipients, nor do the

subpoenas seek any information in which Defendants have an independent privilege. And in any

event, this Court has already held that documents and communications like the ones Plaintiffs

seek now are discoverable in this litigation. Therefore, this Court should deny Defendants’

motion.

                                        BACKGROUND

       Plaintiffs’ subpoenas to the FBI, USAO, and CCSAO seek information relating to former

Chicago police officers Miedzianowski and Galligan. ECF No. 320-1, Defs.’ Exs. A, B, and C, at

ECF Page Nos. 5-6, 11, and 16. According to the 302 report prepared by the FBI after an

investigation into corruption, abuses of authority, and criminal activity within the Chicago Police

Department’s gang crimes unit, ECF No. 320-1, Defs.’ Ex. E, at ECF Page Nos. 25-39, a former

member of the Spanish Cobras street gang named Mohamed Omar revealed to federal law

enforcement that Miedzianowski and Galligan were involved in a drug conspiracy with the

Spanish Cobras for over a decade beginning in 1987. Their involvement included protecting

gang members and drug deals, as well as selling and stealing drugs and firearms. Id.

       Plaintiffs have a well-founded belief that Guevara was involved in this illicit activity.

Guevara was a fellow gang crimes officer and there is plentiful evidence that he had a close



                                                 2
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 3 of 17 PageID #:6394




working relationship with Miedzianowski and Galligan, including from individuals who

witnessed this involvement first-hand. That evidence includes the FBI 302 report of Mohammed

Omar, which revealed that Guevara, too, participated in that conspiracy, and accepted bribes to

release suspects in murder cases. Omar stated that Guevara’s policy was to “catch a person with

drugs or guns, but let them buy their way out of trouble,” and that he “was also said to have

accepted bribes to change positive or negative identifications during line-ups for murder cases.”

ECF No. 320-1, Defs. Ex. E, at ECF Page Nos. 37-38.

       That evidence also includes affidavits from Jondalyn Fields and Frederick Rock. See Ex.

A (Fields Affidavit); Ex. B (Rock Affidavit). Ms. Fields averred that in 1998 her friend and

roommate Freddie Rock and her acquaintance Mohamed Omar were working with

Miedzianowski and other Chicago police officers to sell drugs. Ex. A (Fields Affidavit) at 1. She

says that Guevara and Miedzianowski called her home looking for Rock and visited Omar’s

restaurant, where she also saw Miedzianowski visiting. Id. at 1-2. Rock averred that he worked

with Miedzianowski to sell drugs. Ex. B (Rock Affidavit) at 1. He also averred that

Miedzianowski brought him to the gang crimes offices and introduced him to his “‘very close

friend’” Guevara, and that he observed several conversations in which Miedzianowski enlisted

Guevara’s help to shake down and frame another member of their drug business. Id. at 2-3.

Defendant Ed Mingey was a supervisor over Miedzianowski, Galligan and Guevara, and was

Guevara’s supervising sergeant throughout the time Guevara was a gang crimes officer and a

homicide detective. He has also testified that Miedzianowski and Guevara overlapped at Area 6

for a period of time. Ex. C (Mingey Dep. in Gomez v. Guevara, et al., No. 18-cv-3335 (N.D.

Ill.)), at 200:15-202:5, 204:11-205:13.




                                                3
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 4 of 17 PageID #:6395




       Thus, Guevara’s ties to Miedzianowski and his opportunity to use police resources to

participate in a criminal conspiracy are clear. So in pursuit of relevant 404(b) evidence and

information supporting their Monell claims about the failure to supervise and discipline rogue

police officers, Plaintiffs issued three subpoenas (to the CCSAO, the FBI, and the USAO)

tailored narrowly to the federal investigations into Miedzianowski’s criminal activity.

       Plaintiffs also issued a subpoena to the Department of Justice seeking quantitative data

and other information gathered during its three-year investigation into the Chicago Police

Department’s unconstitutional policies and practices, including information reflecting the

frequency of CPD officer misconduct and discipline, and documents relating to officials who

exercised policymaking authority regarding training or discipline of CPD officers. ECF No. 320-

1, Defs.’ Ex. D, at ECF Page Nos. 21-22.

       Plaintiffs’ subpoena to the CCSAO also seeks communications between the CCSAO and

the City of Chicago relating to Guevara, Mingey, and Halvorsen.

       Plaintiffs served notice of these subpoenas on December 11, 2019, and after a meet and

confer, Plaintiff agreed to narrow the time frame of his subpoenas to include 2001 through the

present. Defendants informed Plaintiffs on January 2, 2020 of their objections to Plaintiffs’

subpoenas, and filed this motion to quash over three months later on April 15, 2020.

       Defendants object on the basis that these subpoenas seek information that is irrelevant.

But Defendants have no standing to make this objection. And in any event the information

sought is clearly relevant 404(b) evidence and directly related to Plaintiffs’ Monell claims and

allegations against Guevara, Halvorsen, and Mingey.




                                                 4
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 5 of 17 PageID #:6396




   I.      Defendants Do Not Have Standing to Object to Any Subpoenas on Relevance or
           Burden Grounds

        Defendants object to these subpoenas largely on the ground that that they go beyond the

scope of discovery allowed by Rule 26. But this Court may not quash any of Plaintiffs’

subpoenas on that ground. Rule 45 allows a party to object to a nonparty subpoena when it seeks

potentially privileged information or infringes on a party’s privacy rights. Fed. R. Civ. P.

45(d)(3). Only the entity whose rights are implicated has standing to object to a subpoena, and it

is well established that a party can object to a subpoena to a nonparty only on “privacy, privilege,

and harassment” grounds. Kessel v. Cook County, No. 00 C 3980, 2002 WL 398506, at *2 (N.D.

Ill. Mar. 14, 2002). With two exceptions, which Plaintiffs discuss below, Defendants do not

assert that the subpoenas implicate any privilege, privacy interest, or right personal to any of

them. “[I]nstead, they simply claim that the subpoenas are burdensome and seek irrelevant

information …. Defendants, however, do not have standing to challenge the subpoenas on these

grounds; only the non-party to whom the subpoena was directed can raise these challenges.”

Piercy v. Wilhelmi, No. 16-MC-43-NJR, 2016 WL 9176539, at *2 (S.D. Ill. June 17, 2016).

Thus, Defendants’ argument that the subpoenas are overly broad is “insufficient to confer

standing under a Rule 45 motion to quash non-party subpoenas.” Buonavolanto v. LG Chem,

Ltd., No. 18 C 2802, 2019 WL 8301068, at *2 (N.D. Ill. Mar. 8, 2019).

        Defendants also object to the subpoena to the CCSAO on the ground that it creates an

undue burden to the subpoena recipient. But, as with their relevance objections, Defendants have

no standing to object on the ground that the subpoena creates a burden to a nonparty. See Uppal

v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 815 (N.D. Ill. 2015) (“[A] party

lacks standing to challenge subpoenas issued to non-parties on the grounds of relevancy or undue

burden.”); Green v. Cosby, 314 F.R.D. 164, 173 (E.D. Pa. 2016) (“Even if a defendant has

                                                 5
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 6 of 17 PageID #:6397




standing generally to quash a subpoena, he still lacks standing to challenge a third-party

subpoena based on undue burden because it is the third-party that faces the burden of production

and not the defendant.”). Only the subpoena recipient can raise this objection. Parker v. Four

Seasons Hotels, Ltd., 291 F.R.D. 181, 186 (N.D. Ill 2013) (holding that “[r]elevance, burden or

service objections fall to the subpoena’s recipient to make” and such objections are “not enough

to confer standing to object to [a non-party] subpoena.”). Thus, this Court cannot quash

Plaintiff’s subpoena to the CCSAO on burden grounds.

   II.      The Subpoena to the CCSAO Does Not Seek Privileged Documents

         Defendants also move to quash Plaintiffs’ subpoena to the CCSAO on the ground that it

implicates information protected by the deliberative-process privilege. This argument fails for

two reasons. First, Defendants have no standing to raise this objection because the CCASO, not

the Defendants, holds that privilege. Second, the subpoenas seek documents that are not

protected by the deliberative-process privilege.

         Deliberative-process privilege protects “communications that are part of the decision-

making process of a governmental agency.” United States v. Farley, 11 F.3d 1385, 1389 (7th Cir.

1993). It is not a blanket privilege that protects all communication; it is applied narrowly. The

privilege does not apply to “factual or objective material,” or to documents that “an agency

adopts . . . as its position on an issue.” Bahena v. City of Chicago, No. 17 C 8532, 2018 WL

2905747, *4 (N.D. Ill. June 11, 2018) (internal quotation marks and citation omitted). Likewise,

the privilege does not protect “factual narratives or synopses of what was recorded in police

reports, pretrial motions, or trial transcripts….” Patrick v. City of Chicago, 111 F. Supp. 3d 909,

916 (N.D. Ill. 2015). It protects only communications within one agency that are “enmeshed with

intra-agency deliberations.” Rodriguez v. City of Chicago, 329 F.R.D. 182, 187 (N.D. Ill. 2019).



                                                   6
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 7 of 17 PageID #:6398




       In other words, it is the CCSAO itself—not the defendants—who holds the privilege.

Because Defendants hold no independent privilege, they do not have standing under Rule 45 to

move to quash the subpoena in the first place. Only the privilege holder can do that. United

States v. Raineri, 670 F.2d 702, 712 (7th Cir. 1982) (“A party has standing to move to quash a

subpoena addressed to another if the subpoena infringes upon the movant’s legitimate

interests.”); Uppal, 124 F. Supp. 3d at 815.

       Second, there is no evidence that any information sought from the CCSAO would be

protected by this privilege. The subpoena seeks “All Communications between any agents or

employees of the City of Chicago and any agents or employees of the Cook County State’s

Attorney’s Office…that refer or relate to former Chicago Police officers Reynaldo Guevara,

Ernest Halvorsen, Edward Mingey, Joseph Miedzianowski, and/or John Galligan…” for a

limited time period.

       In order to invoke the privilege, the agency asserting it—and in this case that agency

would have to be the CCSAO itself—must make a prima facie showing that the privilege applies

to each withheld document. Specifically, it must provide a declaration from someone within the

agency who can verify that the information was in fact used to further a governmental decision

about an agency policy rather than merely reflecting the outcome of the decision-making process

or underlying factual discussions. United States v. Reynolds, 345 U.S. 1, 7-8 (1953); Enviro Tech

Int’l, Inc. v. U.S. E.P.A., 371 F.3d 370, 375 (7th Cir. 2004). The affidavit “must be made by

someone with personal knowledge of the documents to which the privilege attaches, who can

give reasons for the assertion of the privilege,” and must “demonstrate…precise and certain

reasons for preserving the confidentiality of the documents in question….”Evans v. City of

Chicago, 231 F.R.D. 302, 318 (N.D. Ill. 2005); see also Ferrell v. U.S. Dep’t of Housing and



                                                7
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 8 of 17 PageID #:6399




Urban Dev., 177 F.R.D. 425, 428 (N.D. Ill. 1998). If the governmental agency establishes that

the privilege applies, the movant can overcome the privilege by showing a particularized need

for the documents. Evans, 231 F.R.D. at 318.

          But Defendants provided no such declaration, so this Court has no way to evaluate

whether any of the documents that the CCSAO is withholding forms the basis of a decision about

government policy. Indeed, it seems likely that the bulk of these communications would be about

factual matters themselves rather than decision-making processes behind agency policies or

action.

          Failing to meet the prima facie requirements, Defendants have failed as a matter of law to

invoke the privilege. See Anderson v. Marion Cty. Sheriff’s Dep’t, 220 F.R.D. 555, 562 (S.D.

Ind. 2004) (affidavit insufficient to invoke privilege when it does not “describe the precise and

certain reasons for maintaining the confidentiality of those specific documents”) (internal

citation and quotation marks omitted).

          There are additional reasons why the deliberative-process privilege does not apply here.

First, the subpoena encompasses factual communications that are not related to any policy or

decision-making process, including work that the CCSAO performed in connection with

individual criminal prosecutions. Because these documents have nothing to do with government

policymaking, they are the types of documents courts have held are not protected by the

deliberative-process privilege. See Rodriguez v. City of Chicago, No. 17 cv 7248, at 6 (N.D. Ill.,

Aug. 1, 2019 Order) (certain communications that do not include “recommendations,

suggestions, or opinions that could be framed as ‘deliberative’” are not agency deliberations);

Bahena, No. 17 C 8532, 2018 WL 2905747, at *4 (privilege does not protect factual or objective

material). In short, a broad motion to quash a subpoena for all communications is untenable. See



                                                  8
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 9 of 17 PageID #:6400




Enviro Tech Int’l, Inc., 371 F.3d at 375 (privilege applies only to decisions about agency policy).

For this reason as well, the privilege does not apply.

    III.      Defendants Cannot Invoke the Common-Interest Doctrine

           The Defendants’ invocation of the common-interest doctrine also fails. The doctrine

“allows attorneys representing different clients with identical legal interests to share otherwise

privileged information without a resultant waiver.” McCullough v. Fraternal Order of Police,

Chicago Lodge 7, 304 F.R.D. 232, 239 (N.D. Ill. 2014) (emphasis in original). “The common

interest doctrine is not, itself, a species of privilege; it is an exception to the general and familiar

rule of waiver, which obtains when a client communicates with his attorney in the presence of a

third person or shares privileged communications with a third party.” Id. It protects only

communications that would otherwise be privileged. Id. at 239-40; Schachar v. Am. Acad. of

Ophthalmology, Inc., 106 F.R.D. 187, 192 (N.D. Ill. 1985) (noting that “any joint privilege still

extends only to confidential communications from a client to his attorney” and does not apply to

communications among co-parties). Defendants’ argument therefore fails for two reasons.

           First, because the common-interest doctrine does not create a freestanding privilege, the

Defendants cannot rely on it without showing that the request seeks privileged information of

some kind. For the reasons previously explained, the deliberative-process privilege does not

apply. The same is true of attorney-client and work-product privileges, as this subpoena

expressly excludes any communications that would be privileged, including“[c]ommunications

between counsel of record for the City of Chicago and counsel of record for the Cook County

State’s Attorney’s Office undertaken in the defense of any civil lawsuit in which agents or

employees of both the City of Chicago and Cook County State’s Attorney’s Office were named

defendants.” This would include communications made in anticipation of a civil lawsuit.



                                                    9
 Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 10 of 17 PageID #:6401




         Second, Plaintiffs’ subpoena to the CCSAO seeks communications between the CCSAO

and the City about certain defendants in this case and other rogue officers with known

connections to them. There is nothing about the relationship between the City and the CCSAO

that implicates any privilege, rendering the common interest doctrine irrelevant. Even though the

City and the CCSAO have been codefendants in other civil cases, communications between

codefendants are not protected by any privilege. McCullough, 304 F.R.D. at 239; Schachar, 106

F.R.D. at 192. Thus, this Court cannot quash the subpoena in order to prevent waiver of a

privilege that does not exist.

   IV.      The Documents Plaintiffs Seek are Relevant and Proportionate to the Needs of
            the Case

         Given their lack of personal interest in the information sought, Defendants have no

standing to challenge these subpoenas. But to the extent this Court wishes to consider whether

the subpoenas seek information that meets the relevance/proportionality balancing test laid out in

Rule 26, they clearly do. They seek a narrow set of information relating to Defendants’ other

acts, as well as information directly relevant to Plaintiffs’ Monell claims and allegations against

the individual defendants.

            a. Information Relating to Miedzianowski is Relevant

         Earlier in this litigation, this Court noted that “[r]elevance, particularly in the discovery

phase, is a low bar to meet.” ECF No. 207, p. 7. The subpoenas to the FBI, the United States

Attorney’s Office, and the CCSAO seek documents and communications related to criminal

activity of two of Guevara’s known associates, Miedzianowski and Galligan, with whom he

overlapped at the Gang Crimes Unit and with whom evidence suggests he was involved in

criminal activity. See Ex. A (Fields Affidavit); Ex. B (Rock Affidavit); Ex. C (Mingey Dep. in

Gomez v. Guevara, et al., No. 18-cv-3335 (N.D. Ill.)), at 200:15-202:5, 204:11-205:13; ECF No.

                                                   10
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 11 of 17 PageID #:6402




320-1, Defs.’ Ex. E (Report of Omar Interview) at ECF Page Nos. 25-39. Thus they have some

evidence to support their theories, and now seek additional evidence to expound on them.

        This is for good reason, since Defendants reveal in their motion that they intend to

challenge the veracity of the evidence obtained to date. ECF No. 320, p. 3. They point out that a

Chicago Police Department Rule 30(b)(6) designee, Robert Klimas, testified that he thought

Omar’s statements about Guevara were not credible. Defendants’ self-serving statement is not a

basis to shut down discovery; to the contrary, if Defendants are going to defend against

Plaintiffs’ allegations by arguing that its employees deemed allegations against Guevara not

credible, Plaintiffs are entitled to discover the documents Mr. Kilmas reviewed in making that

determination. Indeed, Defendants have made clear that the credibility of the evidence about

Guevara’s criminal acts is at issue; discovery is appropriate to permit each side to develop

evidence on the issue, which is exactly what Plaintiffs’ subpoenas seek.

        The other-acts discovery Plaintiffs seek is clearly relevant. As this Court has already

acknowledged, “the past crimes, wrongs, or other acts of the Defendants, if sufficiently similar to

the acts described in Plaintiffs’ complaints, could make it more likely that the Defendant officers

had the intent, opportunity, preparation, or plan to extract false confessions, fabricate police

reports, and suppress exculpatory evidence in connection with Plaintiffs’ cases,” Dkt. 207, p. 8,

and the possibility that the Court will limit the introduction of some of this evidence at trial is not

a basis to limit discovery at this early stage, see id., p. 6.

            b. Information Relating to CRs and Other Misconduct is Relevant

        As for the subpoena to the DOJ that seeks complaint register files (“CR”) and other data

on the frequency of officer misconduct, this Court has already found that CRs are relevant to

Plaintiffs’ Monell claims that the City failed to train, supervise, and discipline its police officers.



                                                    11
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 12 of 17 PageID #:6403




ECF No. 145, p. 21 (“These CR files are relevant to Plaintiffs’ theory that the City had a policy

of not training, supervising, and disciplining officers who engaged in misconduct similar to the

alleged misconduct in these cases.”) The City’s only meaningful objection to discovery of CR

files elsewhere in this litigation was based on the purported burden on the City to producing

them. See ECF Nos. 111, 135. But the City faces no such burden here since the DOJ will be the

entity producing them, and Defendants have no argument against the relevance of CR files.

        As for the subpoena seeking communications between the City and CCSSAO regarding

Defendants Halvorsen, Mingey, and Guevara, this request seeks information directly related to

Plaintiffs’ Monell claims and 404(b) discovery. For example, these communications may lead to

the discovery of evidence showing the City was aware that Defendants and their colleagues

engaged in misconduct in other cases, which would help Plaintiffs satisfy the notice element of

their Monell claims. They may explain the reasons that various of the Defendants have and have

not asserted their Fifth Amendment right to remain silent in response to questions in these and

related cases. See Padilla v. City of Chicago, 932 F. Supp. 2d 907, 919 (N.D. Ill. 2013)

(factfinder can draw negative inference from a witness’s invocation of the Fifth, as long as

invocation is based on a reasonable belief that truthful testimony could subject the witness to

criminal liability).

        These communications may also reveal information shared between the City and the

Cook County State’s Attorney’s Office during investigations into Defendant Guevara’s criminal

activity, which would further support the notice element of their Monell claims. They may also

show important information about Defendants’ motivation and bias. For instance, police-officer

defendants frequently defend lawsuits such as these by relying on the pristine reputation of the

prosecutors that join the interrogations. Information about the closeness of the police and the



                                                12
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 13 of 17 PageID #:6404




prosecutors and pressure exerted from one entity to another, for example, could help clarify and

support Plaintiffs’ claims. Thus the information sought in these subpoenas goes directly to

Plaintiffs’ claims, and is clearly relevant.

            c. The Information Sought is Proportionate to the Needs of the Case

        Without any meaningful dispute that the information sought in these subpoenas is

relevant, this Court can (but need not, given that Defendants have no standing) consider whether

the information sought is proportionate to the needs of the case. Courts routinely permit

extensive relevant other-acts discovery. See, e.g., Simon v. Nw. Univ., No. 1:15-CV-1433, 2017

WL 467677, at *5 (N.D. Ill. Feb. 3, 2017); Young v. City of Harvey, No. 15 C 11596, 2017 WL

4158952, at *4 (N.D. Ill. Aug. 4, 2016) (permitting 404(b) discovery and noting that “this case is

just at the discovery stage, so the Court is not making any final trial decisions on the

admissibility of what is learned in discovery”); Lanigan v. Babusch, No. 11 C 3266, 2011 WL

5118301, at *2-3 (N.D. Ill. Oct. 27, 2011); Vodak v. City of Chicago, No. 03 C 2463, 2004 WL

1381043, at *5 (N.D. Ill. May 10, 2004) (“The personnel files and complaint histories of the

individual defendant officers are relevant for purposes of discovery…. Moreover, disciplinary

records containing any similar factual allegations may be relevant and admissible under Rule

404(b) to prove motive, intent, and/or modus operandi.”).

        Elsewhere in this litigation this Court has employed a multifactor test to evaluate whether

the 404(b) and Monell discovery is proportionate to the needs of the cases. This Court has

already concluded that “meaningful discovery efforts” are necessary given that “issues at stake in

these litigations are substantial,” and have $80 million of damages at stake. ECF No. 207, p. 9,

10.




                                                 13
  Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 14 of 17 PageID #:6405




        Regarding the next proportionality factor—the parties’ relative access to the relevant

information—Defendants have an informational advantage. Defendants may already have access

to some of the information sought in these subpoenas, and so are attempting to prevent Plaintiffs

from accessing information that they have been unwilling or unable to produce themselves. This

weighs in favor of disclosure. Once produced, the information will be available to all parties

equally, and the only burden will be reviewing whatever documents are produced.

        The only issue this Court would legitimately need to resolve in a proportionality analysis

is whether the timeframe of Plaintiffs’ subpoena to the CCSAO is appropriate.1 Plaintiffs’

subpoenas seek communications from the CCSAO about Guevara, Mingey, and Halvorsen from

2001 through the present. In the interest of resolving this dispute and expediting discovery,

Plaintiff agrees to narrow this timeframe to 2010 through the present, since the CCSAO has

previously informed Plaintiff that it does not have access to email communications prior to that

time.

        This timeframe is reasonable. Other Courts in the Northern District of Illinois have

acknowledged that in wrongful conviction lawsuits with Monell claims, a “plaintiff’s burden of

proving a pattern or practice is a heavy one,” and “thus he will need the files for some extended

period of time.” Ex. D (Sierra v. Guevara, et al., No. 18-cv-3029 (N.D. Ill. Dec. 3, 2019), ECF

No. 154) (granting discovery into five years of homicide files and CRs). Courts routinely grant

Plaintiff discovery into years’ worth of documents and communications in order to develop

Monell evidence. Id.




        1
          The other subpoenas seek a discrete set of documents gathered during specific investigations,
and therefore have no temporal limitation. Defendants appear to have no objection to the timeframe of
these other subpoenas.

                                                   14
 Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 15 of 17 PageID #:6406




       This time frame also covers the internal investigation that the City conducted, through

outside consultant Scott Lassar, into misconduct committed by Guevara in a number of criminal

cases, including Plaintiffs’. Communications about those investigations, or the need for those

investigations could have begun as early as 2010. And because the City hired Lassar to do the

investigations, it is reasonable to assume that the City communicated with the CCSAO about

Guevara’s involvement in the cases being investigated. To the extent the communication

involved Lassar’s investigation into Plaintiffs’ criminal cases (which Lassar did investigate), this

information could be directly related to Plaintiffs’ allegations. It likewise could generate relevant

404(b) evidence with respect to Lassar’s investigations into other cases involving allegations of

abuse or coerced confessions, and Monell evidence regarding patterns of misconduct and what

the City knew about it. Thus, the information sought is relevant and the timeframe is reasonable.

                                         CONCLUSION

       Because Defendants have no standing to object to these subpoenas, except on the grounds

that certain communications from the CCSAO could be protected by the common-interest

doctrine (which they are not), this Court need not consider any of Defendants’ relevance or

burden objections. But even considering relevance and burden, this Court must conclude, and in

some instances already has concluded, that the information is relevant and discoverable.

Accordingly, Plaintiffs respectfully request that this Court deny Defendants’ motion to quash

Plaintiffs’ subpoenas.



Dated: April 23, 2020




                                                 15
 Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 16 of 17 PageID #:6407




                                                  Respectfully submitted,

                                                  ARTURO DELEON-REYES

                                            BY:   /s/ Rachel Brady_____
                                                  One of Plaintiff’s Attorneys
Arthur Loevy
Jon Loevy
Anand Swaminathan
Steven Art
Rachel Brady
Sean Starr
John Hazinski
LOEVY & LOEVY
311 N. Aberdeen St.
(312) 243-5900
brady@loevy.com




                                       16
 Case: 1:18-cv-01028 Document #: 323 Filed: 04/23/20 Page 17 of 17 PageID #:6408




                                 CERTIFICATE OF SERVICE

        I, Rachel Brady, an attorney, certify that on April 23, 2020, I filed the foregoing response
using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                             /s/ Rachel Brady___________
                                                             One of Plaintiff’s Attorneys




                                                 17
